Citation Nr: 1503778	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  13-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right knee condition.

3.  Entitlement to service connection for a back condition.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a skin condition and if so, whether service connection is warranted.  

5.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2013.  A transcript of those proceedings is of record.

In September 2013 the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c). Therefore, the Board may properly consider such newly received evidence.

The issues of service connection for a skin condition, back condition and knee condition as well as entitlement to a higher initial disability rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's hearing loss was not present during service or for many years thereafter and is not otherwise etiologically related to service.

2.  The July 1991 rating decision that denied the Veteran's claim for service connection for a skin condition was not appealed and no new and material evidence was received within the appeal period. 

3.  Evidence received since July 1991 including lay statements and medical records is not duplicative or cumulative of evidence previously received, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for a skin condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The unappealed July 1991 rating decision that denied the Veteran's claim for service connection for a skin condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

3.  The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a skin condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

A May 2011 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims and to establish disability ratings and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, pertinent VA treatment records and private medical records have been obtained and considered.  

The Veteran underwent a VA audiological examination in June 2011 which involved a review of the Veteran's claims file, an in-person interview, a controlled speech discrimination test (Maryland CNC), a pure tone audiometry test and an opinion concerning the Veteran's condition.  The Board finds this to be adequate because the examiner based his opinion upon consideration of the Veteran's prior medical history, described the claimed disability in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  38 C.F.R. § 4.85; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, including treatment records related to the Veteran's skin, back and knee conditions.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements of the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.
 
II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

III.  Analysis

1.  Service connection - Hearing Loss

The Veteran has been diagnosed with bilateral sensorineural hearing loss.  He maintains that this condition is due to acoustic trauma suffered by being stationed near a howitzer battery during his service in Vietnam.  The Veteran also claims that he was near an explosive booby trap which produced a loud noise and that he has not been exposed to loud noise since service. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

Service treatment records indicate the Veteran entered and exited service with hearing capacity well within normal limits.  No complaints, diagnosis or treatment for any auditory conditions are noted during service.  However, given the Veteran's combat service and proximity to artillery, the Board finds that the Veteran was exposed to acoustic trauma during service.  

In June 2011 the Veteran underwent a VA audio examination.  The examiner noted that while service records showed a 10-decibel degradation in bilateral hearing acuity between the Veteran's pre-induction and separation examinations, that threshold shift was not significant and that therefore the Veteran's current condition was not likely related to service.  The Veteran has not claimed to have had continuous difficulty hearing since service and has testified to the contrary that he was surprised when he was ultimately diagnosed with hearing loss in 2011.

As the evidence of record does not support a nexus between the Veteran's current condition and the acoustic trauma suffered during service, service connection for hearing loss is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

2.  New and Material Evidence - Skin Condition

The Veteran's initial claim for service connection for a skin disorder was denied in a July 1991 rating decision on the ground that there was no evidence of an in-service manifestation and no showing or continuous treatment since service.  The Veteran did not file a substantive appeal to the July 1991 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 1991 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the July 1991 decision, new evidence has been received, including lay statements, VA treatment records, and private treatment records which tend to show an in-service skin condition and continuous treatment over several years.  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, is neither duplicative nor cumulative of evidence previously received, and bears a reasonable possibility of substantiating the claim, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection for a skin condition.  See Smith v. West 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  However as further development of this issue is necessary, the issue will be further addressed in the remand portion of this decision.


ORDER

Service connection for hearing loss is denied.

New and material evidence having been received; the Veteran's claim for service connection for a skin condition is reopened.


REMAND

At his Board hearing the Veteran indicated that he had been treated through the VA healthcare system for his knee and back by two specific VA physicians at Milford Hospital in the West Haven VA Medical Center (VAMC) beginning 5 to 7 years before the hearing.  A review of the Veteran's file does not contain any mention of either of the physicians or of treatment for the Veteran's knee or back prior to 2011.  In fact, the only treatment records for the period prior to 2011 appear to be skin related records submitted by the Veteran.  Any VA treatment records relevant to the Veteran's back or knee claim should be obtained from the West Haven VAMC, including any records generated prior to January 2011 and since January 2012, the most recent records appearing in the Veteran's file.

Additionally, as noted above, the Veteran has submitted new and material evidence concerning his skin condition including evidence of an in-service outbreak of nail fungus.  He has also testified that he received treatment for his skin condition shortly following service from a VA hospital in the New York, New York area.  Another attempt should be made to locate these records as well. 

Furthermore, as the Veteran has testified to an in-service skin condition and has more recently shown persistent treatment for the same over a period of years.  An examination should be undertaken to assess whether the Veteran's current skin condition is attributable to his service.

Finally, at his September 2013 Board hearing, the Veteran reported that his service connected PTSD has worsened since the most recent VA examination in May 2011.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, this claim must be also remanded.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request from him copies of any treatment records pertaining to his knee or back condition as he may possess.  Allow an appropriate amount of time for a response.

2.  Obtain and associate any VA treatment records generated by the West Haven VAMC that pertain to the Veteran, including from the period prior to January 2011. 

3.  After seeking any necessary clarification from the Veteran as to specific locations and dates, obtain and associate any VA treatment records generated by any VAMC in the New York, New York area that pertain to the Veteran.

3.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine whether it is at least as likely as not that any skin condition of the Veteran is related to or had its onset during service.  The entire claims file, including any newly obtained treatment records, should be reviewed by the examiner and all necessary tests should be conducted.

The examiner should provide an explanation for all elements of his/her opinion.

4.  Schedule the Veteran for an examination by an appropriate VA medical professional to determine the current severity of his PTSD.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted.  

The examiner should opine as to the Veteran's current level of functioning and the impact of his PTSD on his daily activities and his ability to work.

5.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


